UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 The following N-Q relates only to the Registrant s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Total Return Advantage Fund Global Alpha Fund Date of fiscal year end: 10/31 Date of reporting period: 7/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund July 31, 2009 (Unaudited) Principal Short-Term Investments81.3% Amount ($) Value ($) U.S. Treasury Bills: 0.13%, 9/3/09 1,030,000 1,029,889 0.15%, 9/10/09 630,000 a 629,917 0.16%, 8/13/09 3,050,000 3,049,905 0.17%, 8/20/09 4,090,000 4,089,779 Total Short-Term Investments (cost $8,799,233) Other Investment17.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,906,000) 1,906,000 b Total Investments (cost $10,705,233) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a All or partially held by a broker as collateral for open financial futures positions b Investment in affiliated money market mutual fund. At July 31, 2009 the aggregate cost of investment securities for income tax purposes was $10,705,233. Net unrealized appreciation on investments was $257 of which $257 related to appreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long 10 Year Euro-Bond 9 1,557,206 September 2009 3,876 British Long Gilt 21 4,087,966 September 2009 66,912 CAC 40 10 Euro 38 1,843,863 August 2009 173,387 FTSE 100 Index 20 1,517,267 September 2009 99,247 S & P 500 Emini 1 49,220 September 2009 4,876 U.S. Treasury 10 Year Notes 6 703,688 September 2009 2,284 Financial Futures Short - Dax Index 1 (189,341) September 2009 (17,359) Japanese 10 Year Bond 61 (8,846,746) September 2009 (118,341) TOPIX Index 19 (1,907,085) September 2009 (63,649) Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 7/31/2009($) Purchases: Australian Dollar, Expiring 9/16/2009 903,216 703,921 752,665 48,744 Australian Dollar, Expiring 9/16/2009 757,871 599,567 631,547 31,980 Australian Dollar, Expiring 9/16/2009 58,272 46,730 48,559 1,829 Australian Dollar, Expiring 9/16/2009 66,290 52,504 55,241 2,737 Australian Dollar, Expiring 9/16/2009 58,710 46,425 48,924 2,499 Australian Dollar, Expiring 9/16/2009 92,000 72,625 76,665 4,040 Australian Dollar, Expiring 9/16/2009 92,000 72,634 76,665 4,031 Australian Dollar, Expiring 9/16/2009 46,000 36,097 38,333 2,236 Australian Dollar, Expiring 9/16/2009 192,000 156,090 159,997 3,907 Australian Dollar, Expiring 9/16/2009 192,000 156,109 159,997 3,888 British Pound, Expiring 9/16/2009 97,920 159,702 163,553 3,851 British Pound, Expiring 9/16/2009 362,505 594,236 605,484 11,248 British Pound, Expiring 9/16/2009 134,800 217,749 225,154 7,405 British Pound, Expiring 9/16/2009 67,400 108,698 112,577 3,879 British Pound, Expiring 9/16/2009 32,500 53,491 54,284 793 British Pound, Expiring 9/16/2009 32,500 53,531 54,284 753 British Pound, - Expiring 9/16/2009 57,639,914 588,601 609,421 20,820 Canadian Dollar, Expiring 9/16/2009 169,290 149,947 157,180 7,233 Canadian Dollar, Expiring 9/16/2009 56,400 48,440 52,365 3,925 Canadian Dollar, Expiring 9/16/2009 182,000 168,153 168,980 827 Canadian Dollar, Expiring 9/16/2009 120,000 110,438 111,415 977 Euro, Expiring 9/16/2009 125,118 174,643 178,342 3,699 Japanese Yen, - Expiring 9/16/2009 17,852,328 186,356 188,751 2,395 Japanese Yen, - Expiring 9/16/2009 4,263,500 45,458 45,077 (381) Japanese Yen, - Expiring 9/16/2009 4,263,500 45,232 45,078 (154) Swiss Franc, Expiring 9/16/2009 891,605 816,040 834,701 18,661 Swiss Franc, Expiring 9/16/2009 1,570,150 1,450,793 1,469,940 19,147 Swiss Franc, - Expiring 9/16/2009 69,500 65,276 65,064 (212) Swiss Franc, Expiring 9/16/2009 69,500 65,157 65,064 (93) Sales: Proceeds ($) British Pound, Expiring 9/16/2009 31,600 51,498 52,780 (1,282) British Pound, Expiring 9/16/2009 20,320 33,115 33,940 (825) British Pound, Expiring 9/16/2009 13,705 22,508 22,891 (383) British Pound, Expiring 9/16/2009 57,044 94,321 95,279 (958) British Pound, Expiring 9/16/2009 76,000 124,779 126,941 (2,162) British Pound, Expiring 9/16/2009 36,000 59,119 60,130 (1,011) Canadian Dollar, Expiring 9/16/2009 1,487,487 1,348,876 1,381,077 (32,201) Canadian Dollar, Expiring 9/16/2009 299,755 206,998 213,319 (6,321) Swiss Franc, - Expiring 9/16/2009 241,600 225,324 226,181 (857) Swiss Franc, - Expiring 9/16/2009 176,000 163,224 164,767 (1,543) Euro, Expiring 9/16/2009 488,859 677,392 696,817 (19,425) Euro, Expiring 9/16/2009 1,193,901 1,680,212 1,701,780 (21,568) Euro, Expiring 9/16/2009 70,535 98,694 100,540 (1,846) Euro, Expiring 9/16/2009 87,000 122,371 124,009 (1,638) Euro, Expiring 9/16/2009 208,528 292,116 297,234 (5,118) Euro, Expiring 9/16/2009 104,800 146,272 149,381 (3,109) Euro, Expiring 9/16/2009 52,400 72,874 74,690 (1,816) Euro, Expiring 9/16/2009 390,000 554,782 555,904 (1,122) Euro, Expiring 9/16/2009 390,000 554,834 555,904 (1,070) Japanese Yen, Expiring 9/16/2009 12,931,488 131,688 136,723 (5,035) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: U.S. Treasury Securities - 8,799,490 - Mutual Funds 1,906,000 - - Other Financial Instruments+ 350,582 211,504 - Liabilities ($) Other Financial Instruments+ (199,349) (110,130) -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Total Return Advantage Fund July 31, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes112.8% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.4% Northrop Grumman, Gtd. Notes 7.13 2/15/11 120,000 128,735 United Technologies, Notes 6.13 7/15/38 35,000 39,276 Agriculture.2% Altria Group, Gtd. Notes 9.95 11/10/38 50,000 63,886 UST, Sr. Unscd. Notes 6.63 7/15/12 25,000 26,830 Asset-Backed Ctfs./Auto Receivables1.3% Americredit Automobile Receivables Trust, Ser. 2007-CM, Cl. A4A 5.55 4/7/14 50,000 45,784 Americredit Automobile Receivables Trust, Ser. 2007-DF, Cl. A4A 5.56 6/6/14 65,000 58,861 Chase Manhattan Auto Owner Trust, Ser. 2006-B, Cl. A4 5.11 4/15/14 100,000 102,960 Honda Auto Receivables Owner Trust, Ser. 2006-2, Cl. A4 5.28 1/23/12 91,669 93,564 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 4.77 7/15/11 27,856 28,171 Nissan Auto Receivables Owner Trust, Ser. 2007-B, Cl. A4 5.16 3/17/14 250,000 260,711 Asset-Backed Ctfs./Credit Cards1.4% American Express Credit Account Master Trust, Ser. 2005-5, Cl. A 0.33 2/15/13 200,000 a 197,919 Capital One Multi-Asset Execution Trust, Ser. 2006-A10, Cl. A10 5.15 6/16/14 80,000 82,961 Chase Issuance Trust, Ser. 2006-A1, Cl. A 0.33 4/15/13 250,000 a 246,755 Chase Issuance Trust, Ser. 2005-A10, Cl. A10 4.65 12/17/12 100,000 103,463 Asset-Backed Ctfs./Home Equity Loans.2% Residential Asset Mortgage Products, Ser. 2003-RZ4, Cl. A7 4.79 6/25/33 75,979 a Automobile Manufacturers.2% Daimler Finance North America, Gtd. Notes 8.50 1/18/31 70,000 Banks4.9% Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 40,000 38,217 Bank of America, Sr. Unscd. Notes 5.75 12/1/17 40,000 38,466 Bank of Tokyo-Mitsubishi, Sr. Sub. Notes 8.40 4/15/10 15,000 15,441 Bank One, Sub. Notes 7.88 8/1/10 100,000 105,226 Citigroup, Sub. Notes 5.00 9/15/14 30,000 26,879 Citigroup, Sr. Unscd. Notes 5.13 5/5/14 50,000 47,961 Citigroup, Sr. Unscd. Notes 6.00 8/15/17 50,000 45,838 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 75,000 69,080 Citigroup, Sr. Unscd. Notes 6.50 1/18/11 20,000 20,572 Citigroup, Sr. Unscd. Notes 6.88 3/5/38 26,000 23,032 Comerica Bank, Sub. Notes 5.75 11/21/16 15,000 12,653 Deutsche Bank AG London, Sr. Unscd. Notes 5.38 10/12/12 50,000 53,639 Deutsche Bank AG London, Sr. Unscd. Notes 6.00 9/1/17 10,000 10,523 European Investment Bank, Notes 2.00 2/10/12 150,000 152,055 European Investment Bank, Notes 3.00 4/8/14 150,000 151,276 Fifth Third Bancorp, Sr. Unscd. Notes 6.25 5/1/13 30,000 30,049 Goldman Sachs Group, Sr. Unscd. Notes 5.70 9/1/12 50,000 53,555 Goldman Sachs Group, Sr. Unscd. Notes 5.95 1/18/18 26,000 27,440 Goldman Sachs Group, Sr. Unscd. Notes 6.15 4/1/18 65,000 69,574 Goldman Sachs Group, Sr. Unscd. Notes 7.50 2/15/19 100,000 117,321 HSBC Bank USA, Sub. Notes 4.63 4/1/14 100,000 100,729 HSBC Holdings, Sub. Notes 5.25 12/12/12 50,000 52,014 JPMorgan Chase & Co., Sr. Unscd. Notes 0.68 1/17/11 100,000 a 99,495 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 35,000 37,126 JPMorgan Chase & Co., Sr. Unscd. Notes 6.40 5/15/38 25,000 27,289 Key Bank, Sub. Notes 7.00 2/1/11 50,000 50,880 Marshall & Ilsley, Sr. Unscd. Notes 4.38 8/1/09 75,000 75,000 Morgan Stanley, Sub. Notes 4.75 4/1/14 85,000 82,559 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 50,000 51,409 Morgan Stanley, Sr. Unscd. Notes 6.63 4/1/18 75,000 79,953 Morgan Stanley, Sr. Unscd. Notes 6.75 4/15/11 25,000 26,454 National Westminster Bank, Sub. Notes 7.38 10/1/09 50,000 50,010 PNC Funding, Bank Gtd. Notes 5.63 2/1/17 15,000 15,134 Prudential Financial, Sr. Unscd. Notes, Ser. B 5.10 9/20/14 20,000 19,164 Prudential Financial, Sr. Unscd. Notes 5.70 12/14/36 50,000 39,143 Regions Financial, Sub. Notes 6.38 5/15/12 25,000 23,030 US Bancorp, Sr. Unscd. Notes, Ser. P 4.50 7/29/10 10,000 10,355 Wachovia, Sub. Notes 5.63 10/15/16 25,000 24,010 Wells Fargo & Co., Sr. Unscd. Notes 4.20 1/15/10 50,000 50,564 Wells Fargo & Co., Sr. Unscd. Notes 5.25 10/23/12 20,000 21,108 Wells Fargo & Co., Sr. Unscd. Notes 5.30 8/26/11 30,000 31,569 Wells Fargo & Co., Sr. Unscd. Notes 5.38 2/7/35 25,000 22,684 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 55,000 55,917 Chemicals-Fibers & Diversified.2% Rohm and Haas, Sr. Unscd. Notes 6.00 9/15/17 75,000 Commercial Mortgage Pass-Through Ctfs.4.1% Banc of America Commercial Mortgage, Ser. 2005-1, Cl. A4 5.14 11/10/42 200,000 a 202,245 Credit Suisse Mortgage Capital Certificates, Ser. 2006-C3, Cl. A3 5.83 6/15/38 100,000 a 80,004 Goldman Sachs Mortgage Securities Corporation II, Ser. 2004-GG2, Cl. A3 4.60 8/10/38 169,162 168,966 Goldman Sachs Mortgage Securities Corporation II, Ser. 2005-GG4, Cl. A4 4.76 7/10/39 450,000 391,145 J.P. Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP3, Cl. A4A 4.94 8/15/42 102,000 a 95,517 JPMorgan Chase Commercial Mortgage Securities, Ser. 2004-CB8, Cl. A1A 4.16 1/12/39 262,662 b 245,312 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Cl. A3 5.36 8/12/48 100,000 85,052 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2006-2, Cl. A4 6.10 6/12/46 100,000 a 96,192 Morgan Stanley Capital I, Ser. 2006-T21, Cl. A3 5.19 10/12/52 110,000 a 108,975 Morgan Stanley Capital I, Ser. 2006-HQ8, Cl. AJ 5.64 3/12/44 65,000 a 32,156 Morgan Stanley Dean Witter Capital I, Ser. 2003-HQ2, Cl. A1 4.18 3/12/35 95,996 95,250 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 56,481 56,445 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C8, Cl. A3 4.45 11/15/35 150,000 146,930 Consumer Discretionary.7% Clorox, Sr. Unscd. Notes 4.20 1/15/10 15,000 15,201 Fortune Brands, Sr. Unscd. Notes 5.13 1/15/11 65,000 66,131 Kimberly-Clark, Sr. Unscd. Notes 6.13 8/1/17 100,000 110,980 Newell Rubbermaid, Sr. Unscd. Notes 4.00 5/1/10 15,000 15,068 Whirlpool, Notes 8.00 5/1/12 75,000 79,068 Diversified Financial Services2.1% Ameriprise Financial, Sr. Unscd. Notes 5.65 11/15/15 15,000 14,508 Bear Stearns, Sr. Unscd. Notes 5.70 11/15/14 100,000 106,946 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 10,000 10,290 Bear Stearns, Sr. Unscd. Notes 6.40 10/2/17 10,000 10,710 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 10,000 10,442 Caterpillar Financial Service, Sr. Unscd. Notes 4.30 6/1/10 50,000 51,390 Countrywide Home Loans, Gtd. Notes 4.13 9/15/09 25,000 25,065 Credit Suisse First Boston USA, Gtd. Notes 4.13 1/15/10 50,000 50,646 Credit Suisse First Boston USA, Sr. Unscd. Notes 4.88 8/15/10 50,000 51,602 Credit Suisse USA, Gtd. Notes 6.13 11/15/11 110,000 118,272 General Electric Capital, Sr. Unscd. Notes 5.40 2/15/17 50,000 49,665 General Electric Capital, Sr. Unscd. Notes, Ser. A 6.00 6/15/12 100,000 106,725 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 50,000 49,252 Household Finance, Sr. Unscd. Notes 8.00 7/15/10 10,000 10,417 HSBC Finance, Sr. Unscd. Notes 5.25 4/15/15 50,000 48,005 International Lease Finance, Sr. Unscd. Notes 5.75 6/15/11 50,000 39,533 Lehman Brothers Holdings, Jr. Sub. Notes 6.50 7/19/17 20,000 c,d 2 MBNA, Sr. Unscd. Notes 5.00 6/15/15 50,000 45,056 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 20,000 19,672 Merrill Lynch & Co., Notes 6.88 4/25/18 100,000 100,964 Diversified Metals & Mining.7% Alcoa, Sr. Unscd. Notes 7.38 8/1/10 25,000 25,733 BHP Billiton Finance USA, Gtd. Bonds 5.00 12/15/10 75,000 77,675 Rio Tinto Finance USA, Gtd. Notes 5.88 7/15/13 125,000 132,516 Vale Overseas, Gtd. Notes 6.88 11/21/36 50,000 50,656 Electric Utilities3.5% Ameren Energy Generating, Sr. Unscd. Notes, Ser. H 7.00 4/15/18 75,000 73,437 Con Edison NY, Sr. Unscd. Notes, Ser. 05-C 5.38 12/15/15 35,000 37,120 Constellation Energy Group, Sr. Unscd. Notes 7.60 4/1/32 50,000 48,457 Dominion Resources, Sr. Unscd. Notes, Ser. F 5.25 8/1/33 48,000 50,297 DTE Energy, Sr. Unscd. Notes 7.05 6/1/11 75,000 78,970 Duke Energy Carolinas, Sr. Unscd. Notes 6.25 1/15/12 50,000 54,019 Duke Energy, Sr. Unscd. Notes 6.30 2/1/14 100,000 110,080 Exelon, Sr. Unscd. Notes 4.90 6/15/15 50,000 50,037 FirstEnergy, Sr. Unscd. Notes, Ser. C 7.38 11/15/31 50,000 55,149 FPL Group Capital, Gtd. Notes 7.88 12/15/15 100,000 120,730 Indiana Michigan Power, Sr. Notes 7.00 3/15/19 50,000 55,632 Nevada Power, Mortgage Notes 7.13 3/15/19 50,000 56,094 Pacific Gas & Electric, Sr. Unscd. Bonds 6.05 3/1/34 50,000 54,441 Pacificorp, First Mortgage Bonds 5.65 7/15/18 75,000 81,718 PG&E, Sr. Unscd. Notes 5.75 4/1/14 100,000 109,206 Progress Energy, Sr. Unscd. Notes 7.10 3/1/11 150,000 159,600 PSEG Power, Gtd. Notes 7.75 4/15/11 100,000 108,036 SCANA, Sr. Unscd. Notes 6.88 5/15/11 50,000 53,729 Scottish Power, Sr. Unscd. Notes 4.91 3/15/10 50,000 51,016 Southern California Edison, First Mortgage Bonds, Ser. 05-A 5.00 1/15/16 35,000 36,715 Southern Power, Sr. Unscd. Notes, Ser. D 4.88 7/15/15 50,000 49,488 SouthWestern Public Service, Sr. Unscd. Notes, Ser. G 8.75 12/1/18 50,000 61,409 Union Electric, Sr. Scd. Notes 6.40 6/15/17 5,000 5,259 Food & Beverages1.9% Anheuser-Busch, Sr. Unscd. Notes 6.00 4/15/11 50,000 52,598 Coca-Cola Enterprises, Sr. Unscd. Notes 8.50 2/1/22 50,000 65,588 Coca-Cola, Sr. Unscd. Notes 5.35 11/15/17 100,000 108,876 General Mills, Sr. Unscd. Notes 6.00 2/15/12 90,000 97,381 H.J. Heinz, Gtd. Notes 6.63 7/15/11 50,000 a 53,243 Kraft Foods, Sr. Unscd. Notes 5.63 8/11/10 30,000 31,011 Kraft Foods, Sr. Unscd. Notes 5.63 11/1/11 120,000 128,581 Kroger, Gtd. Notes 6.80 4/1/11 60,000 64,073 Kroger, Gtd. Notes 8.05 2/1/10 50,000 51,569 Pepsico, Sr. Unscd. Notes 5.15 5/15/12 25,000 27,114 Safeway, Sr. Unscd. Notes 6.50 3/1/11 70,000 74,263 Sara Lee, Sr. Unscd. Notes 6.25 9/15/11 100,000 105,645 Foreign/Governmental.9% Asian Development Bank, Notes 2.75 5/21/14 65,000 64,611 Federal Republic of Brazil, Sr. Unscd. Bonds 6.00 1/17/17 100,000 104,350 Federal Republic of Brazil, Unscd. Bonds 10.13 5/15/27 25,000 35,250 Province of Manitoba Canada, Sr. Unscd. Debs., Ser. FH 4.90 12/6/16 5,000 5,170 Republic of Italy, Sr. Unscd. Notes 6.88 9/27/23 50,000 57,370 Republic of Peru, Sr. Unscd. Bonds 8.38 5/3/16 40,000 47,000 United Mexican States, Notes 5.95 3/19/19 56,000 57,288 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 50,000 54,300 Health Care1.6% Abbott Laboratories, Sr. Unscd. Notes 5.60 5/15/11 50,000 53,443 Abbott Laboratories, Sr. Unscd. Notes 6.15 11/30/37 50,000 56,231 Aetna, Sr. Unscd. Notes 6.00 6/15/16 15,000 15,087 Astrazeneca, Sr. Unscd. Notes 5.40 6/1/14 75,000 81,151 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 10,000 11,168 Bristol-Myers Squibb, Sr. Unscd. Notes 5.88 11/15/36 40,000 43,631 Merck & Co., Sr. Unscd. Notes 4.38 2/15/13 100,000 105,573 Pfizer, Sr. Unscd. Notes 7.20 3/15/39 50,000 63,003 Schering-Plough, Sr. Unscd. Notes 6.75 12/1/33 50,000 a 57,634 UnitedHealth Group, Sr. Unscd. Notes 5.25 3/15/11 20,000 20,691 UnitedHealth Group, Sr. Unscd. Notes 5.38 3/15/16 26,000 25,652 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 26,000 26,053 Wyeth, Sr. Unscd. Notes 5.50 2/1/14 100,000 109,174 Wyeth, Sr. Unscd. Notes 6.95 3/15/11 50,000 a 54,066 Industrial.4% Honeywell International, Sr. Unscd. Notes 5.00 2/15/19 100,000 104,429 Honeywell International, Sr. Unscd. Notes 7.50 3/1/10 50,000 52,043 Waste Management, Sr. Unscd. Notes 7.38 8/1/10 20,000 20,826 Media1.4% AOL Time Warner, Gtd. Notes 7.63 4/15/31 20,000 21,751 Comcast Cable Communications, Sr. Unscd. Notes 6.75 1/30/11 95,000 101,208 Comcast Cable Holdings, Sr. Unscd. Notes 9.80 2/1/12 25,000 28,879 Comcast, Gtd. Notes 5.45 11/15/10 50,000 52,077 Comcast, Gtd. Notes 6.30 11/15/17 30,000 33,093 Comcast, Gtd. Notes 6.95 8/15/37 20,000 22,792 Grupo Televisa, Sr. Unscd. Notes 6.63 3/18/25 10,000 9,481 Time Warner Cable, Gtd. Notes 6.20 7/1/13 150,000 163,037 Time Warner, Gtd. Notes 6.75 4/15/11 100,000 106,652 Viacom, Sr. Unscd. Notes 5.75 4/30/11 70,000 73,164 Oil & Gas2.1% Anadarko Finance, Gtd. Notes, Ser. B 6.75 5/1/11 50,000 53,054 ConocoPhillips, Gtd. Notes 6.50 2/1/39 50,000 57,135 Devon Financing, Gtd. Notes 6.88 9/30/11 85,000 92,903 Encana, Sr. Unscd. Notes 6.50 2/1/38 25,000 27,266 Enterprise Products Operating, Gtd. Notes, Ser. G 5.60 10/15/14 50,000 53,355 Hess, Sr. Unscd. Notes 8.13 2/15/19 75,000 89,910 KeySpan, Sr. Unscd. Notes 7.63 11/15/10 50,000 53,099 Marathon Oil, Sr. Unscd. Notes 6.50 2/15/14 125,000 137,959 Nexen, Sr. Unscd. Notes 6.40 5/15/37 25,000 23,628 Pemex Project Funding Master Trust, Gtd. Notes 5.75 3/1/18 35,000 34,650 Petrobras International Finance, Gtd. Notes 5.88 3/1/18 25,000 25,014 Sempra Energy, Sr. Unscd. Notes 6.15 6/15/18 50,000 51,981 Shell International Finance, Gtd. Notes 6.38 12/15/38 50,000 59,362 Suncor Energy, Sr. Unscd. Notes 6.50 6/15/38 25,000 25,315 Valero Energy, Sr. Unscd. Notes 7.50 4/15/32 50,000 48,953 XTO Energy, Sr. Unscd. Notes 5.90 8/1/12 20,000 21,589 XTO Energy, Sr. Unscd. Notes 6.10 4/1/36 50,000 51,569 Paper & Forest Products.2% Weyerhaeuser, Sr. Unscd. Notes 6.75 3/15/12 75,000 Pipelines1.0% El Paso Natural Gas, Sr. Unscd. Notes 5.95 4/15/17 35,000 35,927 Energy Transfer Partners, Gtd. Notes 5.95 2/1/15 100,000 106,026 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.95 2/15/18 50,000 52,015 ONEOK Partners, Gtd. Notes 8.63 3/1/19 100,000 119,092 Trans-Canada Pipelines, Sr. Unscd. Notes 4.00 6/15/13 50,000 50,923 Trans-Canada Pipelines, Sr. Unscd. Notes 7.63 1/15/39 50,000 63,716 Property & Casualty Insurance.4% Ace INA Holdings, Gtd. Notes 5.88 6/15/14 15,000 16,000 Allstate, Sr. Unscd. Notes 5.55 5/9/35 50,000 45,672 Berkshire Hathaway, Gtd. Notes 4.13 1/15/10 40,000 40,672 Berkshire Hathaway, Gtd. Notes 5.40 5/15/18 50,000 52,443 Progressive, Sr. Unscd. Notes 6.25 12/1/32 16,000 13,750 Travelers, Sr. Unscd. Notes 5.80 5/15/18 20,000 21,310 Retail1.3% CVS Caremark, Sr. Unscd. Notes 5.75 8/15/11 85,000 90,300 Home Depot, Sr. Unscd. Notes 4.63 8/15/10 120,000 123,788 Lowe's Companies, Sr. Unscd. Notes 8.25 6/1/10 25,000 26,466 McDonald's, Sr. Unscd. Notes 5.35 3/1/18 75,000 80,178 Staples, Gtd. Notes 7.75 4/1/11 100,000 106,501 Target, Sr. Unscd. Notes 6.50 10/15/37 50,000 53,056 Wal-Mart Stores, Sr. Unscd. Notes 6.88 8/10/09 100,000 100,091 Technology.8% IBM, Sr. Unscd. Notes 4.95 3/22/11 50,000 52,795 IBM, Unsub. Notes 5.70 9/14/17 100,000 109,601 Oracle, Sr. Unscd. Notes 5.00 1/15/11 50,000 52,334 Oracle, Sr. Unscd. Notes 5.75 4/15/18 100,000 110,229 Xerox, Sr. Unscd. Notes 7.13 6/15/10 25,000 25,758 Telecommunications2.7% America Movil, Gtd. Notes 6.38 3/1/35 10,000 9,934 AT & T Wireless, Sr. Unscd. Notes 7.88 3/1/11 25,000 27,097 AT & T Wireless, Sr. Unscd. Notes 8.13 5/1/12 25,000 28,398 AT & T, Gtd. Notes 8.00 11/15/31 150,000 a 186,732 BellSouth, Sr. Unscd. Notes 6.00 10/15/11 100,000 107,749 British Telecommunications, Sr. Unscd. Notes 9.13 12/15/10 65,000 a 69,900 CenturyTel, Sr. Unscd. Notes, Ser. H 8.38 10/15/10 25,000 26,507 Cisco Systems, Sr. Unscd. Notes 5.25 2/22/11 25,000 26,471 Cisco Systems, Notes 5.90 2/15/39 50,000 53,322 Deutsche Telekom International Finance, Gtd. Bonds 8.50 6/15/10 50,000 a 52,679 Deutshe Telekom International Finance, Gtd. Bonds 9.25 6/1/32 20,000 26,809 Motorola, Sr. Unscd. Notes 7.63 11/15/10 50,000 51,062 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 100,000 103,338 Telecom Italia Capital, Gtd. Notes 6.20 7/18/11 50,000 53,008 Telefonica Europe, Gtd. Notes 7.75 9/15/10 50,000 53,025 Verizon Communications, Sr. Unscd. Notes 6.40 2/15/38 50,000 54,581 Verizon Global Funding, Sr. Unscd. Notes 7.25 12/1/10 50,000 53,370 Verizon New York, Sr. Unscd. Notes, Ser. A 6.88 4/1/12 50,000 53,881 Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 100,000 b 108,863 Vodafone Group, Sr. Unscd. Bonds 6.15 2/27/37 50,000 53,521 Transportation.7% Burlington North Santa Fe, Sr. Unscd. Notes 5.75 3/15/18 75,000 79,566 Burlington North Santa Fe, Sr. Unscd. Notes 7.13 12/15/10 20,000 21,093 CSX, Sr. Unscd. Notes 6.75 3/15/11 20,000 21,029 Norfolk Southern, Sr. Unscd. Notes 6.75 2/15/11 50,000 53,134 Norfolk Southern, Sr. Unscd. Bonds 7.90 5/15/97 50,000 56,046 Union Pacific, Sr. Unscd. Bonds 5.45 1/31/13 20,000 20,974 Union Pacific, Sr. Unscd. Notes 6.65 1/15/11 50,000 52,449 U.S. Government Agencies/Mortgage-Backed53.2% Federal Home Loan Mortgage Corp.: 4.00%, 10/1/21 89,991 e 91,126 4.50%, 12/1/19 579,030 e 602,257 5.00%, 11/1/19 - 7/1/35 1,885,966 e 1,967,506 5.50%, 9/1/17 - 11/1/28 1,831,968 e 1,921,920 5.50%, 12/1/27 422,482 e 441,328 5.65%, 2/1/37 40,990 a,e 43,118 5.73%, 2/1/37 66,094 a,e 69,300 5.93%, 1/1/37 65,186 a,e 68,696 6.00%, 10/1/19 - 9/1/34 236,453 e 250,325 6.50%, 8/1/12 46,325 e 48,825 6.50%, 8/1/32 723,756 e 779,712 7.00%, 1/1/36 137,248 e 148,769 Federal National Mortgage Association: 4.50% 170,000 e,f 172,713 5.00% 400,000 e,f 409,312 5.50% 900,000 e,f 932,485 5.77%, 4/1/37 74,999 a,e 79,050 5.84%, 9/1/38 297,019 a,e 311,649 6.00% 1,890,000 e,f 1,981,251 4.00%, 4/1/19 - 6/1/24 1,358,609 e 1,380,012 4.48%, 12/1/34 158,248 a,e 163,030 4.50%, 6/1/29 208,208 e 212,299 5.00%, 7/1/19 - 10/1/33 1,349,280 e 1,413,939 5.50%, 7/1/17 - 8/1/35 749,830 e 787,028 5.64%, 10/1/37 249,843 a,e 262,617 6.00%, 11/1/16 - 8/1/17 107,138 e 116,283 6.50%, 7/1/33 - 8/1/38 665,219 e 714,163 7.00%, 4/1/32 65,940 e 72,495 Government National Mortgage Association I: 4.50% 1,030,000 f 1,037,725 4.00%, 8/1/39 140,000 f 137,200 5.00%, 11/15/35 - 5/15/39 2,585,232 2,659,934 5.50%, 2/15/33 - 4/15/38 1,384,455 1,447,294 6.00%, 6/15/37 - 8/15/38 2,611,047 2,745,522 U.S. Government Securities24.3% U.S. Treasury Bonds: 4.75%, 2/15/37 400,000 428,563 6.25%, 5/15/30 295,000 373,820 U.S. Treasury Notes: 2.00%, 11/30/13 10,000,000 9,893,760 4.88%, 7/31/11 40,000 42,963 Total Bonds and Notes (cost $48,837,803) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.16%, 9/10/09 (cost $139,975) 140,000 g Other Investment5.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,250,000) 2,250,000 h Total Investments (cost $51,227,778) 118.2% Liabilities, Less Cash and Receivables (18.2%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, these securities amounted to $354,175 or .8% of net assets. c Non-income producingsecurity in default. d Issuer filed for bankruptcy. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Purchased on a forward commitment basis. g All or partially held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $46,533,464. Net unrealized appreciation on investments was $847,480 of which $1,094,086 related to appreciated investment securities and $246,606 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long 10 Year Euro-Bonds 7 1,211,161 September 2009 2,553 Australian 10 Year Bonds 22 1,888,657 September 2009 2,450 British Long Gilt 12 2,335,980 September 2009 30,095 Canadian 10 Year Bonds 6 668,486 September 2009 2,609 Euro Dollar 1 244,550 December 2010 (266) Euro Dollar 1 243,700 March 2011 (716) U.S. Treasury 5 year Notes 50 5,769,141 September 2009 21,447 U.S. Treasury 30 year Bonds 15 1,785,000 September 2009 36,350 Financial Futures Short Japanese 10 Year Bonds 47 (6,816,345) September 2009 (83,396) U.S. Treasury 2 year Notes 35 (7,580,234) September 2009 262 U.S. Treasury 10 year Notes 22 (2,580,188) September 2009 (14,246) Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 7/31/2009 ($) Purchases: Australian Dollar, expiring 9/16/2009 484,684 377,738 403,895 26,157 Australian Dollar, expiring 9/16/2009 458,646 362,844 382,198 19,354 Australian Dollar, expiring 9/16/2009 58,232 46,698 48,526 1,828 Australian Dollar, expiring 9/16/2009 164,000 132,874 136,664 3,790 Australian Dollar, expiring 9/16/2009 130,000 106,275 108,331 2,056 Canadian Dollar, expiring 9/16/2009 280,000 243,318 259,970 16,652 New Nealand Dollar, expiring 9/16/2009 90,537 56,664 59,767 3,103 New Nealand Dollar, expiring 9/16/2009 183,817 115,047 121,346 6,299 New Nealand Dollar, expiring 9/16/2009 65,000 42,488 42,909 421 Swiss Franc, expiring 9/16/2009 221,000 204,142 206,895 2,753 Swiss Franc, expiring 9/16/2009 54,000 49,736 50,554 818 Swedish Krona, expiring 9/16/2009 668,682 87,348 92,688 5,340 Norwegian Krone, expiring 9/16/2009 1,553,164 243,425 253,074 9,649 Norwegian Krone, expiring 9/16/2009 888,618 139,280 144,792 5,512 British Pound, expiring 9/16/2009 2,400 3,914 4,009 95 British Pound, expiring 9/16/2009 30,800 49,753 51,445 1,692 British Pound, expiring 9/16/2009 15,400 24,836 25,722 886 British Pound, expiring 9/16/2009 255,000 420,595 425,921 5,326 Sales: Proceeds ($) Canadian Dollar, expiring 9/16/2009 295,196 267,688 274,078 (6,390) Canadian Dollar, expiring 9/16/2009 43,688 39,361 40,563 (1,202) Canadian Dollar, expiring 9/16/2009 69,000 59,846 64,064 (4,218) Canadian Dollar, expiring 9/16/2009 9,600 8,319 8,913 (594) Canadian Dollar, expiring 9/16/2009 10,400 9,013 9,656 (643) Euro, expiring 9/16/2009 311,572 431,733 444,113 (12,380) Euro, expiring 9/16/2009 312,138 439,281 444,920 (5,639) Euro, expiring 9/16/2009 23,040 32,261 32,841 (580) Euro, expiring 9/16/2009 24,960 34,950 35,578 (628) Euro, expiring 9/16/2009 226,000 317,884 322,139 (4,255) Euro, expiring 9/16/2009 71,200 99,376 101,488 (2,112) Euro, expiring 9/16/2009 71,200 99,232 101,488 (2,256) Euro, expiring 9/16/2009 35,600 49,510 50,744 (1,234) Euro, expiring 9/16/2009 113,000 157,344 161,070 (3,726) Euro, expiring 9/16/2009 192,000 273,050 273,676 (626) Swiss Franc, expiring 9/16/2009 51,192 46,853 47,925 (1,072) Swiss Franc, expiring 9/16/2009 182,550 168,673 170,899 (2,226) Swiss Franc, expiring 9/16/2009 116,000 105,378 108,597 (3,219) Swedish Krona, expiring 9/16/2009 147,372 19,835 20,427 (592) British Pound, expiring 9/16/2009 63,842 103,812 106,634 (2,822) British Pound, expiring 9/16/2009 49,000 80,223 81,844 (1,621) British Pound, expiring 9/16/2009 221,000 363,050 369,131 (6,081) Japanese Yen, expiring 9/16/2009 960,671 9,810 10,157 (347) Japanese Yen, expiring 9/16/2009 19,486,240 198,781 206,026 (7,245) Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF SECURITIES SOLD SHORT July 31, 2009 (Unaudited) Principal Bonds and Notes Amount ($) Value ($) Federal National Mortgage Association: 4.00% 1,560,000 a,b (1,575,113) 4.00% 570,000 a,b (559,135) 6.50% 1,400,000 a,b (1,497,345) Government National Mortgage Association I 6.50% 103,000 a (1,095,823) (proceeds $4,694,314) Various inputs are used in determining the value of the fund's investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Assets ($) Level 1 -Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: U.S. Treasury Securities - 10,879,088 - Asset-Backed - 1,290,722 - Corporate Bonds - 12,023,241 - Foreign Government - 425,339 - U.S. Government Agencies/Mortgage- 23,468,883 Backed - - Commercial Mortgage-Backed - 1,804,189 - Mutual Funds 2,250,000 - - Other Financial Instruments+ 95,766 111,731 - Liabilities ($) Other Financial Instruments+ (98,624) (71,708) - Investments in Securities Sold, Not Yet Purchased - (4,727,416) -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over the counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date. The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Alpha Fund July 31, 2009 (Unaudited) Common Stocks62.2% Shares Value ($) Australia2.2% AGL Energy 1,165 14,431 Alumina 6,059 8,614 Amcor 1,124 4,625 AMP 6,009 28,075 Asciano Group 5,000 a 6,650 ASX 507 15,839 Australia & New Zealand Banking Group 6,053 93,246 AXA Asia Pacific Holdings 2,444 8,635 Bendigo and Adelaide Bank 1,348 9,189 BHP Billiton 8,590 270,298 BlueScope Steel 4,602 12,893 Brambles 4,435 22,085 CFS Retail Property Trust 2,267 3,232 Coca-Cola Amatil 754 5,848 Cochlear 74 3,423 Commonwealth Bank of Australia 3,792 134,926 Computershare 633 5,173 Crown 1,748 10,899 CSL 1,613 40,966 Dexus Property Group 10,980 6,663 Fortescue Metals Group 1,686 a 5,915 Foster's Group 5,352 23,982 GPT Group 14,123 6,223 Incitec Pivot 2,270 5,208 Insurance Australia Group 6,020 18,367 Leighton Holdings 197 4,942 Lend Lease 1,987 12,802 Lion Nathan 965 9,394 Macquarie Group 901 32,973 Macquarie Infrastructure Group 6,011 7,246 Metcash 3,159 11,240 National Australia Bank 4,962 100,365 Newcrest Mining 1,305 32,547 OneSteel 3,419 8,498 Orica 953 17,794 Origin Energy 2,432 29,316 OZ Minerals 7,338 6,832 Paladin Energy 1,333 a 5,053 QBE Insurance Group 2,643 42,847 Rio Tinto 1,157 58,097 Santos 2,279 27,510 Sims Metal Management 204 4,723 Sonic Healthcare 1,359 13,219 Stockland 6,583 17,239 Suncorp-Metway 3,676 21,698 TABCORP Holdings 2,151 12,947 Tatts Group 1,524 3,104 Telstra 12,297 36,087 Toll Holdings 2,416 13,638 Transurban Group 1,655 5,957 Wesfarmers 2,679 57,573 Wesfarmers-PPS 190 4,082 Westfield Group 5,341 50,308 Westpac Banking 7,498 135,204 Woodside Petroleum 1,302 49,467 Woolworths 3,203 72,562 WorleyParsons 585 12,552 Austria.1% Erste Group Bank 423 14,687 OMV 364 14,372 Raiffeisen International Bank Holding 184 8,168 Telekom Austria 797 12,102 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 246 11,924 Vienna Insurance Group 90 4,134 Voestalpine 374 10,324 Belgium.3% Anheuser-Busch InBev 1,822 72,109 Anheuser-Busch InBev (Strip) 1,224 a 5 Belgacom 367 13,078 Colruyt 37 8,236 Compagnie Nationale a Portefeuille 78 4,012 Delhaize Group 251 17,853 Dexia 1,534 a 11,986 Fortis 5,580 a 21,597 Fortis (Rights) 12,089 a 0 Groupe Bruxelles Lambert 201 15,867 Groupe Bruxelles Lambert (Strip) 31 a 0 KBC Groep 516 a 10,944 Mobistar 79 5,008 Solvay 146 14,235 UCB 326 10,723 Umicore 502 13,039 Denmark.3% AP Moller - Maersk, Cl. A 1 6,017 AP Moller - Maersk, Cl. B 3 18,565 Carlsberg, Cl. B 291 20,086 Coloplast, Cl. B 81 5,907 Danske Bank 1,122 a 23,233 DSV 645 a 8,843 Novo Nordisk, Cl. B 1,130 66,162 Novozymes, Cl. B 148 13,231 Topdanmark 63 a 8,565 TrygVesta 63 4,223 Vestas Wind Systems 512 a 35,876 William Demant Holding 89 a 5,270 Finland.4% Elisa 488 8,904 Fortum 1,103 25,412 Kesko, Cl. B 335 8,787 Kone, Cl. B 373 12,623 Metso 488 10,233 Neste Oil 518 7,285 Nokia 9,611 127,267 Nokian Renkaat 388 8,152 Orion, Cl. B 345 6,016 Outokumpu 298 5,809 Pohjola Bank 426 4,409 Rautaruukki 329 7,081 Sampo, Cl. A 1,022 21,227 Sanoma 347 5,923 Stora Enso, Cl. R 1,873 a 11,843 UPM-Kymmene 1,315 13,703 Wartsila 212 7,544 France3.1% Accor 347 14,734 ADP 100 8,029 Air France 457 a 5,722 Air Liquide 622 64,604 Alcatel-Lucent 5,602 a 15,408 Alstom 499 34,078 Atos Origin 175 a 7,936 AXA 3,942 82,882 BioMerieux 15 1,452 BNP Paribas 2,111 153,086 Bouygues 549 23,261 Bureau Veritas 111 5,233 Cap Gemini 392 18,004 Carrefour 1,596 74,523 Casino Guichard Perrachon 120 8,226 Christian Dior 151 13,038 Cie de Saint-Gobain 917 36,987 Cie Generale d'Optique Essilor International 490 27,024 CNP Assurances 100 9,089 Compagnie Generale de Geophysique-Veritas 670 a 13,508 Compagnie Generale des Etablissements Michelin, Cl. B 357 25,641 Credit Agricole 2,197 31,195 Danone 1,383 73,813 Dassault Systemes 214 10,649 Eiffage 137 9,085 Electricite de France 587 28,941 Eramet 10 2,797 Eurazeo 131 5,923 Eutelsat Communications 328 a 9,117 France Telecom 4,616 114,592 GDF Suez 3,044 115,681 Gecina 80 6,551 Hermes International 129 19,286 ICADE 48 4,178 Iliad 42 4,460 Imerys 146 7,734 Ipsen 26 1,191 JC Decaux 159 a 3,245 Klepierre 207 5,887 L'Oreal 600 51,728 Lafarge 440 31,615 Lagardere 344 12,780 Legrand 238 5,792 LVMH Moet Hennessy Louis Vuitton 614 55,094 M6-Metropole Television 334 6,641 Natixis 3,008 a 7,791 Neopost 109 9,233 PagesJaunes Groupe 649 6,965 Pernod-Ricard 482 37,257 Peugeot 414 a 12,490 PPR 181 20,065 Publicis Groupe 345 12,199 Renault 442 a 18,749 Safran 623 9,583 Sanofi-Aventis 2,661 173,391 Schneider Electric 584 52,775 SCOR 511 12,204 Societe BIC 137 8,170 Societe Des Autoroutes Paris-Rhin-Rhone 58 4,154 Societe Generale 1,164 74,345 Societe Television Francaise 1 603 9,293 Sodexo 271 14,193 Suez Environnement 771 14,615 Technip 304 18,283 Thales 233 9,798 Total 5,406 298,221 Unibail-Rodamco 203 35,285 Vallourec 135 17,666 Veolia Environnement 938 32,089 Vinci 1,058 53,564 Vivendi 2,944 75,234 Germany2.3% Adidas 511 21,481 Allianz 1,158 113,610 BASF 2,360 117,642 Bayer 1,954 119,289 Bayerische Motoren Werke 858 39,449 Beiersdorf 283 14,175 Celesio 112 2,968 Commerzbank 2,200 a 17,155 Daimler 2,309 106,294 Deutsche Bank 1,429 91,959 Deutsche Boerse 505 39,808 Deutsche Lufthansa 309 4,153 Deutsche Post 2,259 35,566 Deutsche Telekom 7,259 92,521 E.ON 4,846 182,479 Fresenius Medical Care & Co. 501 22,886 GEA Group 380 6,190 Hannover Rueckversicherung 81 a 3,279 Henkel & Co. 177 5,541 K+S 391 21,830 Linde 394 36,990 MAN 280 19,253 Merck 171 15,831 Metro 353 20,334 Munchener Ruckversicherungs 529 79,567 RWE 1,073 90,134 Salzgitter 53 5,346 SAP 2,196 102,742 Siemens 2,099 166,649 Solarworld 192 4,644 Suedzucker 90 1,881 ThyssenKrupp 879 26,918 Volkswagen 226 80,827 Greece.2% Alpha Bank 864 a 11,331 Bank of Cyprus Public 1,364 8,954 Coca-Cola Hellenic Bottling 449 10,185 EFG Eurobank Ergasias 754 9,824 Hellenic Petroleum 512 5,284 Hellenic Telecommunications Organization 780 12,164 Marfin Investment Group 2,534 a 10,562 National Bank of Greece 1,506 a 43,729 OPAP 554 13,235 Piraeus Bank 979 a 11,581 Public Power 384 a 8,330 Titan Cement 222 6,408 Hong Kong.7% Bank of East Asia 4,740 15,780 BOC Hong Kong Holdings 10,000 21,316 Cheung Kong Holdings 4,000 51,664 Cheung Kong Infrastructure Holdings 1,000 3,645 CLP Holdings 5,500 37,400 Esprit Holdings 3,400 24,568 Hang Lung Group 1,000 5,181 Hang Lung Properties 6,000 21,987 Hang Seng Bank 2,200 35,739 Henderson Land Development 3,000 19,819 Hong Kong & China Gas 11,000 24,611 Hong Kong Exchanges & Clearing 2,500 47,161 HongKong Electric Holdings 3,500 19,306 Hopewell Holdings 1,000 3,265 Hutchison Whampoa 6,000 44,942 Kerry Properties 1,500 7,742 Li & Fung 6,000 17,690 Link REIT 5,500 12,490 MTR 2,000 7,252 New World Development 6,000 14,322 Shangri-La Asia 2,000 3,190 Sino Land 4,000 8,165 Sun Hung Kai Properties 4,000 60,851 Swire Pacific, Cl. A 2,000 22,464 Wharf Holdings 4,000 18,813 Wheelock & Co. 3,000 8,516 Ireland.1% Anglo Irish Bank 3,069 a,f 1,872 CRH 1,723 41,332 Elan 1,537 a 12,421 Kerry Group, Cl. A 452 11,038 Italy1.0% A2A 1,653 2,995 ACEA 123 1,392 Alleanza Assicurazioni 566 4,233 Assicurazioni Generali 2,689 60,962 Atlantia 677 14,858 Banca Carige 966 2,738 Banca Monte dei Paschi di Siena 5,510 10,273 Banca Popolare di Milano 1,749 10,532 Banco Popolare 1,686 a 13,553 Enel 16,727 90,413 ENI 6,612 153,081 Fiat 1,919 a 21,167 Finmeccanica 1,035 15,613 Intesa Sanpaolo 19,515 a 72,281 Intesa Sanpaolo-RSP 4,018 11,279 Luxottica Group 184 a 4,581 Mediaset 1,052 6,328 Mediobanca 1,214 16,953 Parmalat 5,371 13,349 Saipem 713 19,206 Snam Rete Gas 3,831 16,688 Telecom Italia 25,546 39,767 Telecom Italia-RSP 19,314 21,646 Terna Rete Elettrica Nazionale 3,357 11,768 UniCredit 36,537 a 106,451 Unione di Banche Italiane 1,579 21,972 Japan7.0% 77 Bank 1,000 5,883 Acom 9 190 Advantest 500 10,846 Aeon 1,800 17,396 Aioi Insurance 1,000 4,727 Aisin Seiki 500 12,790 Ajinomoto 2,000 19,077 All Nippon Airways 2,000 5,547 Amada 1,000 6,324 Asahi Breweries 1,100 17,391 Asahi Glass 3,000 25,905 Ashai Kasei 3,000 15,410 Astellas Pharma 1,200 45,507 Bank of Kyoto 1,000 9,013 Bank of Yokohama 3,000 16,167 Benesse 200 8,614 Bridgestone 1,600 27,632 Brother Industries 800 7,168 Canon 2,700 100,121 Casio Computer 900 7,346 Central Japan Railway 4 23,993 Chiba Bank 2,000 12,900 Chubu Electric Power 1,700 40,716 Chugai Pharmaceutical 700 12,758 Chugoku Electric Power 700 14,574 Chuo Mitsui Trust Holdings 3,000 10,400 Citizen Holdings 400 2,160 Cosmo Oil 1,000 2,973 Credit Saison 600 7,790 Dai Nippon Printing 1,000 14,560 Daicel Chemical Industries 1,000 6,334 Daido Steel 1,000 4,118 Daiichi Sankyo 1,700 30,716 Daikin Industries 600 21,682 Daito Trust Construction 200 9,790 Daiwa House Industry 1,000 10,284 Daiwa Securities Group 4,000 23,531 Denki Kagaku Kogyo 2,000 6,471 Denso 1,200 35,233 Dentsu 500 10,494 DIC 3,000 4,191 Dowa Holdings 1,000 4,538 East Japan Railway 900 51,337 Eisai 600 21,241 Electric Power Development 300 8,856 Elpida Memory 500 a 5,673 FamilyMart 200 6,471 Fanuc 500 40,811 Fast Retailing 100 12,910 Fuji Electric Holdings 2,000 3,488 Fuji Heavy Industries 1,000 4,013 FUJIFILM Holdings 1,200 38,952 Fujitsu 5,000 32,670 Fukuoka Financial Group 2,000 8,719 Furukawa Electric 2,000 9,601 Gunma Bank 2,000 11,555 Hachijuni Bank 1,000 5,820 Hankyu Hashin Holdings 3,000 13,740 Hirose Electric 100 11,135 Hiroshima Bank 1,000 4,139 Hisamitsu Pharmaceutical 100 3,435 Hitachi 9,000 30,065 Hitachi Construction Machinery 300 5,291 Hokkaido Electric Power 600 11,591 Hokuhoku Financial Group 3,000 6,807 Hokuriku Electric Power 500 11,371 Honda Motor 4,200 134,566 HOYA 1,000 24,003 Ibiden 300 9,927 IHI 4,000 a 6,723 INPEX 2 15,211 Isetan Mitsukoshi Holdings 1,180 12,433 Isuzu Motors 4,000 7,101 ITOCHU 4,000 29,749 J Front Retailing 2,200 12,156 Jafco 100 3,488 Japan Real Estate Investment 1 8,320 Japan Retail Fund Investment 2 9,980 Japan Steel Works 1,000 13,026 Japan Tobacco 11 31,661 JFE Holdings 1,300 52,030 JGC 1,000 17,228 Joyo Bank 2,000 10,127 JS Group 800 12,337 JSR 500 8,961 JTEKT 500 5,625 Jupiter Telecommunications 3 2,505 Kajima 3,000 8,414 Kaneka 1,000 6,912 Kansai Electric Power 1,900 42,213 Kao 1,000 22,533 Kawasaki Heavy Industries 4,000 10,253 Kawasaki Kisen Kaisha 2,000 7,500 KDDI 7 36,914 Keihin Electric Express Railway 1,000 8,288 Keio 2,000 11,933 Keyence 110 21,597 Kintetsu 4,000 18,530 Kirin Holdings 2,000 29,749 Kobe Steel 6,000 11,534 Komatsu 2,400 39,052 Konami 400 8,467 Konica Minolta Holdings 1,500 16,309 Kubota 3,000 26,850 Kuraray 1,000 11,272 Kurita Water Industries 300 9,895 Kyocera 400 32,018 Kyowa Hakko Kirin 371 4,248 Kyushu Electric Power 1,000 21,430 Lawson 200 8,257 Leopalace21 500 4,260 Makita 400 9,874 Marubeni 4,000 18,362 Marui Group 900 6,419 Mazda Motor 3,000 7,816 Mediceo Paltac Holdings 500 6,214 MEIJI Holdings 117 4,695 Minebea 1,000 4,044 Mitsubishi 3,500 69,489 Mitsubishi Chemical Holdings 3,000 13,394 Mitsubishi Electric 5,000 36,451 Mitsubishi Estate 3,000 49,698 Mitsubishi Gas Chemical 1,000 6,124 Mitsubishi Heavy Industries 8,000 31,850 Mitsubishi Materials 3,000 8,099 Mitsubishi Motors 10,000 a 18,383 Mitsubishi Rayon 2,000 5,441 Mitsubishi Tanabe Pharma 1,000 11,839 Mitsubishi UFJ Financial Group 23,660 140,675 Mitsui & Co. 4,000 49,877 Mitsui Chemicals 2,000 7,290 Mitsui Engineering & Shipbuilding 3,000 7,563 Mitsui Fudosan 2,000 36,557 Mitsui Mining & Smelting 2,000 a 5,483 Mitsui OSK Lines 3,000 18,184 Mitsui Sumitomo Insurance Group Holdings 1,100 28,079 Mizuho Financial Group 31,900 72,047 Murata Manufacturing 600 29,245 Namco Bandai Holdings 700 7,824 NEC 5,000 a 17,438 NGK Insulators 1,000 22,533 NGK Spark Plug 1,000 10,967 Nidec 300 21,587 Nikon 1,000 19,980 Nintendo 300 80,645 Nippon Building Fund 1 8,929 Nippon Electric Glass 1,000 11,534 Nippon Express 3,000 13,709 Nippon Meat Packers 1,000 12,186 Nippon Mining Holdings 2,500 11,818 Nippon Oil 3,000 15,820 Nippon Paper Group 400 10,253 Nippon Sheet Glass 1,000 2,973 Nippon Steel 13,000 51,757 Nippon Telegraph & Telephone 1,300 53,396 Nippon Yusen 3,000 12,763 Nipponkoa Insurance 2,000 11,870 Nishi-Nippon City Bank 2,000 5,042 Nissan Motor 6,300 45,598 Nisshin Seifun Group 500 6,045 Nisshin Steel 3,000 5,704 Nissin Foods Holdings 200 6,345 Nitori 50 3,561 Nitto Denko 500 16,020 Nomura Holdings 6,400 55,734 Nomura Real Estate Office Fund 1 6,534 Nomura Research Institute 300 7,390 NSK 1,000 5,389 NTN 2,000 8,047 NTT Data 4 13,404 NTT DoCoMo 40 57,650 Obayashi 2,000 8,887 Odakyu Electric Railway 2,000 17,186 OJI Paper 2,000 8,635 Olympus 1,000 28,573 Omron 600 9,669 Ono Pharmaceutical 200 8,845 Oriental Land 100 6,660 ORIX 270 16,989 Osaka Gas 5,000 16,545 Panasonic 5,000 78,786 Panasonic Electric Works 1,000 10,547 Promise 300 3,142 Rakuten 18 11,496 Resona Holdings 1,300 19,091 Ricoh 2,000 26,094 Rohm 300 22,186 Sankyo 100 5,925 Santen Pharmaceutical 100 3,104 Sanyo Electric 5,000 a 11,135 Sapporo Hokuyo Holdings 1,300 4,356 SBI Holdings 58 11,655 Secom 500 21,272 Sega Sammy Holdings 600 7,866 Seiko Epson 500 7,647 Sekisui Chemical 1,000 5,872 Sekisui House 1,000 9,370 Seven & I Holdings 2,000 46,641 Seven Bank 1 2,596 Sharp 3,000 33,185 Shikoku Electric Power 500 14,890 Shimamura 100 8,992 Shimano 100 4,076 Shimizu 2,000 8,173 Shin-Etsu Chemical 1,000 53,574 Shinsei Bank 4,000 a 5,883 Shionogi & Co. 1,000 20,579 Shiseido 1,000 16,219 Shizuoka Bank 2,000 19,581 Showa Denko 4,000 7,395 Showa Shell Sekiyu 500 5,562 SMC 100 11,219 Softbank 1,900 40,217 Sojitz 4,300 8,944 Sompo Japan Insurance 2,000 13,194 Sony 2,600 73,061 Sony Financial Holdings 2 6,128 Stanley Electric 500 10,316 SUMCO 400 7,458 Sumitomo 2,900 28,545 Sumitomo Chemical 4,000 19,707 Sumitomo Electric Industries 1,900 23,532 Sumitomo Heavy Industries 1,000 4,801 Sumitomo Metal Industries 9,000 22,312 Sumitomo Metal Mining 1,000 14,969 Sumitomo Mitsui Financial Group 2,300 97,852 Sumitomo Realty & Development 1,000 20,484 Sumitomo Rubber Industries 600 5,181 Sumitomo Trust & Banking 4,000 21,766 Suruga Bank 1,000 10,568 Suzuken 200 5,998 Suzuki Motor 900 22,596 T & D Holdings 650 18,982 Taiheiyo Cement 3,000 4,507 Taisei 3,000 6,776 Taiyo Nippon Sanso 1,000 9,559 Takashimaya 1,000 8,194 Takeda Pharmaceutical 1,900 76,443 TDK 300 15,694 Teijin 3,000 9,454 Terumo 400 20,211 THK 200 3,265 Tobu Railway 2,000 12,080 Toho 200 3,538 Toho Gas 1,000 4,002 Tohoku Electric Power 1,100 22,775 Tokio Marine Holdings 1,800 51,999 Tokuyama 1,000 7,521 Tokyo Electric Power 3,100 78,969 Tokyo Electron 400 20,841 Tokyo Gas 6,000 21,871 Tokyo Tatemono 1,000 4,874 Tokyu 3,000 14,623 Tokyu Land 2,000 8,026 TonenGeneral Sekiyu 1,000 9,496 Toppan Printing 1,000 10,148 Toray Industries 3,000 14,938 Toshiba 10,000 44,120 Tosoh 2,000 5,820 TOTO 1,000 6,818 Toyo Seikan Kaisha 500 10,662 Toyota Industries 500 13,446 Toyota Motor 7,000 293,398 Toyota Tsusho 600 9,164 Trend Micro 500 17,175 Tsumura & Co. 100 3,214 Ube Industries 4,000 11,513 UNICHARM 100 8,047 UNY 1,000 8,110 Ushio 200 3,750 West Japan Railway 4 12,690 Yahoo! Japan 39 12,721 Yakult Honsha 300 6,571 Yamada Denki 220 13,681 Yamaha 600 7,923 Yamaha Motor 600 7,425 Yamato Holdings 1,000 14,780 Yokogawa Electric 400 3,118 Luxembourg.2% ArcelorMittal 2,169 77,647 Millicom International Cellular 197 a 14,683 SES 766 15,052 Tenaris 1,206 18,329 Netherlands.8% Aegon 3,551 25,968 Akzo Nobel 574 31,327 ASML Holding 1,067 27,789 Corio 58 3,197 European Aeronautic Defence and Space 875 16,598 Fugro 169 7,544 Heineken 613 24,343 Heineken Holding 149 5,102 ING Groep 4,942 63,045 Koninklijke Ahold 2,998 33,914 Koninklijke DSM 406 14,436 KONINKLIJKE KPN 4,328 64,705 Koninklijke Philips Electronics 2,452 55,621 QIAGEN 506 a 9,606 Randstad Holding 243 a 8,372 Reed Elsevier 1,649 17,193 SBM Offshore 644 12,253 STMicroelectronics 1,995 15,158 TNT 958 22,635 Unilever 4,121 112,002 Wolters Kluwer 674 13,187 New Zealand.0% Auckland International Airport 3,880 4,342 Contact Energy 1,211 5,023 Fletcher Building 2,057 9,723 Sky City Entertainment Group 1,940 4,202 Telecom Corporation of New Zealand 4,764 8,719 Norway.2% DNB NOR 1,746 a 15,129 Norsk Hydro 2,206 a 12,901 Orkla 1,913 15,084 Renewable Energy 600 a 4,744 SeaDrill 686 10,965 StatoilHydro 2,834 60,309 Telenor 2,091 a 19,205 Yara International 470 14,506 Portugal.1% Banco Comercial Portugues, Cl. R 5,445 5,797 Banco Espirito Santo 1,244 7,727 Brisa Auto-Estradas de Portugal 656 5,404 Cimpor-Cimentos de Portugal 565 4,278 Energias de Portugal 4,560 17,992 Galp Energia, Cl. B 365 4,750 Jeronimo Martins 925 6,452 Portugal Telecom 1,448 14,592 Singapore.5% Ascendas Real Estate Investment Trust 6,400 7,545 CapitaLand 6,500 17,219 CapitaMall Trust 7,000 7,670 City Developments 1,000 7,032 ComfortDelgro 10,000 10,749 Cosco Singapore 4,000 3,634 DBS Group Holdings 5,500 52,939 Fraser and Neave 3,000 8,634 Genting Singapore 12,000 a 7,032 Golden Agri-Resources 16,640 4,904 Keppel 3,000 17,454 Noble Group 5,000 7,247 Oversea-Chinese Banking 6,000 32,537 SembCorp Industries 3,000 6,678 SembCorp Marine 3,000 6,491 Singapore Airlines 1,866 17,469 Singapore Exchange 2,000 12,094 Singapore Press Holdings 5,000 12,448 Singapore Technologies Engineering 3,000 5,471 Singapore Telecommunications 20,000 48,542 United Overseas Bank 3,000 36,781 UOL Group 2,000 4,854 Wilmar International 2,000 8,308 Spain1.4% Abertis Infraestructuras 901 18,561 Acciona 39 4,686 Acerinox 312 6,157 ACS Actividades de Construccion y Servicios 442 23,430 Banco Bilbao Vizcaya Argentaria 9,141 149,296 Banco de Sabadell 2,942 19,520 Banco de Valencia 276 2,677 Banco Popular Espanol 2,056 18,469 Banco Santander 20,811 299,770 Bankinter 353 3,989 Criteria Caixacorp 1,132 5,417 EDP Renovaveis 522 a 5,331 Enagas 243 4,780 Gamesa Tecnologica 464 9,986 Gas Natural SDG 566 10,536 Grifols 170 3,079 Iberdrola 9,531 81,346 Iberdrola Renovables 2,143 9,844 Inditex 587 31,408 Indra Sistemas 130 2,972 Mapfre 1,575 5,850 Red Electrica 347 16,220 Repsol 1,930 44,574 Telefonica 10,817 267,688 Zardoya Otis 170 3,842 Zardoya Otis (Rights) 170 a 175 Sweden.8% Alfa Laval 1,110 11,976 Assa Abloy, Cl. B 733 11,973 Atlas Copco, Cl. A 1,623 19,159 Atlas Copco, Cl. B 1,256 13,189 Electrolux, Ser. B 586 a 10,859 Getinge, Cl. B 746 11,059 Hennes & Mauritz, Cl. B 1,281 75,433 Holmen, Cl. B 205 5,586 Husqvarna, Cl. B 1,032 a 6,445 Investor, Cl. B 1,279 22,559 Lundin Petroleum 806 a 7,070 Nordea Bank 8,053 77,376 Sandvik 2,451 23,130 Scania, Cl. B 919 10,659 Securitas, Cl. B 1,304 12,171 Skandinaviska Enskilda Banken, Cl. A 3,571 a 19,754 Skanska, Cl. B 979 13,606 SKF, Cl. B 919 13,655 SSAB, Ser. A 601 7,796 SSAB, Ser. B 264 3,125 Svenska Cellulosa, Cl. B 1,594 20,293 Svenska Handelsbanken, Cl. A 1,191 28,854 Swedbank, Cl. A 762 a 5,831 Swedish Match 627 11,855 Tele2, Cl. B 743 9,903 Telefonaktiebolaget LM Ericsson, Cl. B 7,440 72,305 TeliaSonera 5,546 35,246 Volvo, Cl. A 1,066 7,499 Volvo, Cl. B 2,632 19,057 Switzerland2.3% ABB 5,564 a 100,915 Actelion 294 a 16,103 Adecco 364 17,418 Aryzta 289 a 10,070 Baloise Holding 160 12,666 BKW FMB Energie 68 5,225 Compagnie Financiere Richemont, Cl. A 1,296 31,622 Credit Suisse Group 2,849 133,681 Geberit 121 16,763 Givaudan 21 13,941 Holcim 617 a 37,206 Julius Baer Holding 528 24,971 Kuehne & Nagel International 172 14,223 Lindt & Spruengli-PC 4 7,879 Logitech International 802 a 13,413 Lonza Group 112 11,020 Nestle 9,226 377,012 Nobel Biocare Holding 428 10,093 Novartis 5,359 243,688 Pargesa Holding 64 4,665 Roche Holding 1,781 278,837 Schindler Holding 161 10,322 SGS 11 12,898 Sonova Holding 113 9,896 Straumann Holding 36 7,831 Swatch Group 115 4,237 Swatch Group-BR 76 13,791 Swiss Life Holding 105 a 10,449 Swiss Reinsurance 856 32,610 Swisscom 60 19,554 Syngenta 245 56,137 Synthes 144 16,069 UBS 8,163 a 118,397 Zurich Financial Services 369 72,000 United Kingdom6.5% 3i Group 2,323 10,543 Admiral Group 612 9,705 AMEC 800 9,350 Anglo American 3,308 105,845 Antofagasta 985 12,362 Associated British Foods 979 12,919 AstraZeneca 3,653 169,753 Autonomy 603 a 11,746 Aviva 6,560 38,146 BAE Systems 8,782 44,697 Balfour Beatty 1,187 6,017 Barclays 27,727 138,959 Berkeley Group Holdings 359 a 4,916 BG Group 8,464 140,180 BHP Billiton 5,560 144,072 BP 47,439 391,032 British Airways 2,242 a 5,293 British American Tobacco 5,034 155,057 British Land 2,011 14,503 British Sky Broadcasting Group 2,775 25,119 BT Group 19,109 40,123 Bunzl 1,080 9,275 Burberry Group 1,034 7,885 Cable & Wireless 6,603 15,785 Cadbury 3,351 32,833 Cairn Energy 387 a 15,372 Capita Group 1,723 19,067 Carnival 450 13,011 Carphone Warehouse Group 2,411 7,175 Centrica 12,710 46,410 Cobham 2,739 8,133 Compass Group 4,467 23,883 Diageo 6,278 97,627 Drax Group 1,182 7,843 Eurasian Natural Resources 793 11,352 Experian 2,474 20,262 Firstgroup 1,660 9,123 Friends Provident Group 7,807 9,079 G4S 3,474 12,296 GlaxoSmithKline 13,116 249,843 Hammerson 1,670 9,545 Home Retail Group 2,492 12,973 HSBC Holdings 43,528 437,127 ICAP 1,300 9,785 Imperial Tobacco Group 2,544 72,163 Intercontinental Hotels Group 843 9,490 International Power 3,620 15,319 Invensys 1,914 8,187 Investec 1,384 9,270 J Sainsbury 2,973 15,649 Johnson Matthey 600 14,085 Kazakhmys 454 6,447 Kingfisher 6,491 22,894 Ladbrokes 2,194 6,384 Land Securities Group 1,790 15,847 Legal & General Group 16,375 17,496 Liberty International 1,079 7,799 Lloyds Banking Group 40,306 56,798 London Stock Exchange Group 518 6,114 Lonmin 314 a 7,189 Man Group 4,533 20,798 Marks & Spencer Group 3,827 21,936 National Grid 6,059 56,101 Next 550 15,547 Old Mutual 14,007 22,251 Pearson 1,961 22,546 Prudential 6,182 45,940 Randgold Resources 201 12,113 Reckitt Benckiser Group 1,511 72,044 Reed Elsevier 2,675 18,770 Rexam 1,726 6,753 Rexam (Rights) 628 a,b 895 Rio Tinto 3,450 142,361 Rolls-Royce Group 4,491 a 30,843 Royal Bank of Scotland Group 49,411 a 36,735 Royal Dutch Shell, Cl. A 8,960 233,511 Royal Dutch Shell, Cl. B 6,803 175,266 RSA Insurance Group 9,198 19,305 SABMiller 2,251 51,760 Sage Group 3,713 12,028 Schroders 426 6,904 Scottish & Southern Energy 2,285 41,935 Segro 2,510 11,486 Serco Group 1,169 7,820 Severn Trent 670 10,758 Shire 1,354 19,933 Smith & Nephew 2,434 19,187 Smiths Group 929 11,089 Standard Chartered 4,753 111,972 Standard Life 6,001 19,679 Tesco 19,801 120,640 Thomas Cook Group 1,084 3,900 Thomson Reuters 405 12,858 Tomkins 3,173 9,311 Tui Travel 1,371 5,160 Tullow Oil 1,966 32,219 Unilever 3,218 84,293 United Utilities Group 1,926 14,393 Vedanta Resources 317 9,271 Vodafone Group 132,681 269,898 Whitbread 780 11,192 WM Morrison Supermarkets 5,031 22,478 Wolseley 667 a 14,811 WPP 3,187 24,397 Xstrata 4,745 63,577 United States31.7% 3M 1,693 119,390 Abbott Laboratories 3,971 178,655 Abercrombie & Fitch, Cl. A 270 7,719 Accenture, Cl. A 1,559 54,674 ACE 857 42,044 Activision Blizzard 1,527 a 17,484 Adobe Systems 1,345 a 43,605 Advance Auto Parts 242 11,188 Advanced Micro Devices 1,469 a 5,377 AES 1,707 a 21,833 Aetna 1,183 31,906 Affiliated Computer Services, Cl. A 233 a 11,047 Aflac 1,200 45,432 AGCO 223 a 7,016 Agilent Technologies 902 a 20,944 Air Products & Chemicals 538 40,135 Airgas 204 9,094 Akamai Technologies 470 a 7,727 Alcoa 2,437 28,659 Allegheny Energy 433 10,916 Allegheny Technologies 214 5,795 Allergan 780 41,675 Alliance Data Systems 157 a 8,007 Alliant Energy 331 8,659 Allstate 1,307 35,171 Alpha Natural Resources 308 a 10,259 Altera 751 14,036 Altria Group 5,425 95,100 Amazon.com 907 a 77,784 AMB Property 339 6,716 Ameren 544 13,834 American Eagle Outfitters 450 6,476 American Electric Power 1,196 37,028 American Express 2,730 77,341 American International Group 377 4,954 American Tower, Cl. A 1,019 a 34,738 Ameriprise Financial 769 21,378 AmerisourceBergen 780 15,382 AMETEK 272 8,802 Amgen 2,690 a 167,614 Amphenol, Cl. A 438 14,607 Anadarko Petroleum 1,282 61,792 Analog Devices 747 20,445 Annaly Capital Management 1,395 23,506 AON 623 24,577 Apache 859 72,113 Apollo Group, Cl. A 347 a 23,957 Apple 2,289 a 374,000 Applied Materials 3,412 47,086 Aqua America 387 6,989 Arch Capital Group 103 a 6,405 Arch Coal 388 6,755 Archer-Daniels-Midland 1,483 44,668 Arrow Electronics 316 a 8,143 Associated Banc-Corp 374 4,054 Assurant 287 7,324 AT & T 15,145 397,253 Autodesk 579 a 12,628 Automatic Data Processing 1,296 48,276 AutoNation 293 a 6,059 AutoZone 89 a 13,668 AvalonBay Communities 204 11,873 Avery Dennison 285 7,618 Avnet 372 a 9,077 Avon Products 1,094 35,424 Axis Capital Holdings 344 9,790 Baker Hughes 789 31,955 Ball 228 11,026 Bank of America 22,308 329,935 Baxter International 1,577 88,895 BB & T 1,632 37,340 Beckman Coulter 177 11,149 Becton, Dickinson & Co. 615 40,067 Bed Bath & Beyond 666 a 23,144 Berkshire Hathaway, Cl. B 28 a 89,054 Best Buy 901 33,670 Biogen Idec 763 a 36,281 BJ Services 747 10,592 Black & Decker 169 6,354 BlackRock 67 12,766 BMC Software 473 a 16,096 Boeing 1,772 76,037 BorgWarner 295 9,791 Boston Properties 376 19,890 Boston Scientific 3,854 a 41,392 Bristol-Myers Squibb 5,198 113,005 Broadcom, Cl. A 1,093 a 30,855 Brown-Forman, Cl. B 205 9,010 Bunge 312 21,830 Burlington Northern Santa Fe 871 68,452 C.H. Robinson Worldwide 434 23,666 C.R. Bard 255 18,760 CA 1,064 22,493 Cablevision Systems (NY Group), Cl. A 619 12,671 Cabot Oil & Gas 255 8,958 Calpine 986 a 12,700 Cameron International 555 a 17,333 Campbell Soup 552 17,129 Capital One Financial 1,211 37,178 Cardinal Health 924 30,769 Carmax 542 a 8,742 Carnival 1,123 31,433 Caterpillar 1,544 68,029 CBS, Cl. B 1,508 12,351 Celanese, Ser. A 352 9,046 Celgene 1,180 a 67,213 CenterPoint Energy 843 10,158 CenturyTel 751 23,574 Cephalon 213 a 12,492 Cerner 197 a 12,821 CF Industries Holdings 113 8,920 Charles River Laboratories International 206 a 6,812 Charles Schwab 2,599 46,444 Chesapeake Energy 1,479 31,710 Chevron 5,151 357,840 Chubb 913 42,162 Church & Dwight 179 10,557 CIGNA 695 19,738 Cimarex Energy 219 7,836 Cincinnati Financial 381 9,201 Cintas 337 8,486 Cisco Systems 15,000 a 330,150 Citigroup 29,121 92,314 Citrix Systems 465 a 16,554 Cliffs Natural Resources 374 10,244 Clorox 356 21,720 CME Group 160 44,613 Coach 823 24,353 Coca-Cola 5,353 266,794 Coca-Cola Enterprises 749 14,074 Cognizant Technology Solutions, Cl. A 746 a 22,074 Colgate-Palmolive 1,327 96,128 Comcast, Cl. A 5,028 74,716 Comcast, Cl. A (Special) 2,078 29,071 Comerica 438 10,442 Computer Sciences 388 a 18,690 ConAgra Foods 1,146 22,496 ConocoPhillips 3,613 157,924 Consol Energy 462 16,415 Consolidated Edison 703 27,670 Constellation Brands, Cl. A 573 a 7,827 Constellation Energy Group 459 13,173 Cooper Industries, Cl. A 428 14,102 Corning 3,994 67,898 Costco Wholesale 1,113 55,094 Covance 183 a 10,092 Coventry Health Care 385 a 8,855 Covidien 1,293 48,888 Crown Castle International 740 a 21,268 Crown Holdings 455 a 11,421 CSX 1,024 41,083 Cummins 490 21,075 CVS Caremark 3,690 123,541 D.R. Horton 694 8,043 Danaher 695 42,562 Darden Restaurants 332 10,753 DaVita 266 a 13,220 Dean Foods 481 a 10,192 Deere & Co. 1,085 47,458 Dell 4,493 a 60,116 Delta Air Lines 279 a 1,933 Denbury Resources 685 a 11,371 Dentsply International 361 12,039 Devon Energy 1,083 62,911 DeVry 158 7,859 Diamond Offshore Drilling 178 15,997 DIRECTV Group 1,305 a 33,800 Discover Financial Services 1,500 17,820 Discovery Communications, Cl. A 326 a 7,987 Discovery Communications, Cl. C 344 a 7,706 DISH Network, Cl. A 512 a 8,678 Dolby Laboratories, Cl. A 134 a 5,578 Dollar Tree 232 a 10,700 Dominion Resources 1,498 50,632 Dover 476 16,189 Dow Chemical 2,711 57,392 Dr. Pepper Snapple Group 650 a 15,997 DST Systems 83 a 3,679 DTE Energy 417 14,370 Duke Energy 3,265 50,542 Duke Realty 690 6,548 Dun & Bradstreet 136 9,791 E.I. du Pont de Nemours & Co. 2,318 71,696 Eastman Chemical 177 8,790 Eaton 402 20,872 Eaton Vance 338 9,674 eBay 2,800 a 59,500 Ecolab 611 25,363 Edison International 794 25,662 Edwards Lifesciences 158 a 10,335 El Paso 1,789 17,997 Electronic Arts 824 a 17,691 Eli Lilly & Co. 2,695 94,029 EMC 5,241 a 78,929 Emerson Electric 1,939 70,541 Energen 165 6,818 Energizer Holdings 160 a 10,250 ENSCO International 364 13,792 Entergy 486 39,040 EOG Resources 641 47,453 EQT 318 12,205 Equifax 311 8,102 Equity Residential 698 16,752 Estee Lauder, Cl. A 333 12,135 Everest Re Group 157 12,595 Exelon 1,691 86,004 Expedia 547 a 11,328 Expeditors International Washington 543 18,424 Express Scripts 661 a 46,296 Exxon Mobil 12,700 893,953 Family Dollar Stores 340 10,683 Fastenal 389 13,837 Federal Realty Investment Trust 145 8,272 FedEx 759 51,491 Fidelity National Financial, Cl. A 622 8,926 Fidelity National Information Services 485 11,359 Fifth Third Bancorp 1,592 15,124 First American 244 7,210 First Solar 115 a 17,755 FirstEnergy 783 32,260 Fiserv 411 a 19,486 Flextronics International 2,070 a 11,012 FLIR Systems 404 a 8,682 Flowserve 143 11,550 Fluor 466 24,605 FMC 195 9,485 FMC Technologies 320 a 13,920 Ford Motor 7,168 a 57,344 Forest Laboratories 773 a 19,967 Fortune Brands 384 15,195 Foster Wheeler 307 a 7,092 FPL Group 997 56,500 Franklin Resources 437 38,753 Freeport-McMoRan Copper & Gold 1,057 63,737 FTI Consulting 124 a 6,749 GameStop, Cl. A 383 a 8,384 Gap 1,267 20,677 Garmin 336 9,294 General Dynamics 842 46,638 General Electric 27,160 363,944 General Mills 842 49,602 Genuine Parts 408 14,451 Genzyme 694 a 36,012 Gilead Sciences 2,339 a 114,447 Goldman Sachs Group 1,236 201,839 Goodrich 317 16,281 Goodyear Tire & Rubber 559 a 9,514 Google, Cl. A 618 a 273,805 H & R Block 868 14,487 H.J. Heinz 807 31,037 Halliburton 2,303 50,873 Hansen Natural 190 a 5,892 Harley-Davidson 597 13,492 Harris 341 10,677 Harsco 220 6,052 Hartford Financial Services Group 928 15,303 Hasbro 307 8,136 HCP 697 17,955 Health Care REIT 277 11,097 Helmerich & Payne 259 8,899 Henry Schein 229 a 11,766 Hershey 405 16,180 Hess 753 41,566 Hewlett-Packard 6,187 267,897 Hologic 632 a 9,284 Home Depot 4,449 115,407 Honeywell International 1,793 62,217 Hormel Foods 188 6,751 Hospira 409 a 15,718 Host Hotels & Resorts 1,516 13,765 Hudson City Bancorp 1,208 16,984 Humana 432 a 14,191 IHS, Cl. A 140 a 6,992 Illinois Tool Works 1,089 44,159 Illumina 309 a 11,167 IMS Health 559 6,708 Ingersoll-Rand 816 23,566 Integrys Energy 184 6,216 Intel 14,293 275,140 IntercontinentalExchange 173 a 16,272 International Business Machines 3,447 406,505 International Flavors & Fragrances 179 6,312 International Game Technology 756 14,931 International Paper 1,042 19,600 Interpublic Group of Cos. 1,154 a 6,012 Intuit 780 a 23,166 Intuitive Surgical 101 a 22,959 Invesco 1,129 22,298 Iron Mountain 465 a 13,583 ITT 443 21,884 ITT Educational Services 96 a 9,346 J.C. Penney 541 16,311 J.M. Smucker 303 15,159 Jacobs Engineering Group 315 a 12,909 JB Hunt Transport Services 239 6,680 Jefferies Group 299 a 6,835 Johnson & Johnson 7,108 432,806 Johnson Controls 1,524 39,441 Joy Global 297 11,042 JPMorgan Chase & Co. 9,629 372,161 Juniper Networks 1,355 a 35,406 KBR 478 10,129 Kellogg 686 32,585 KeyCorp 1,737 10,040 Kimberly-Clark 1,062 62,074 Kimco Realty 986 9,702 Kinder Morgan Management 189 a 8,884 KLA-Tencor 435 13,868 Kohl's 743 a 36,073 Kraft Foods, Cl. A 3,855 109,251 Kroger 1,590 33,994 L-3 Communications Holdings 304 22,952 Laboratory Corp. of America Holdings 277 a 18,612 Lam Research 310 a 9,319 Las Vegas Sands 895 a 8,368 Legg Mason 403 11,340 Leggett & Platt 437 7,582 Lender Processing Services 261 8,921 Leucadia National 552 a 13,524 Level 3 Communications 4,932 a 6,066 Liberty Global, Cl. A 398 a 8,338 Liberty Global, Ser. C 300 a 6,252 Liberty Media-Entertainment, Ser. A 1,266 a 35,410 Liberty Media-Interactive, Cl. A 1,387 a 9,237 Liberty Property Trust 304 8,442 Life Technologies 445 a 20,261 Limited Brands 699 9,045 Lincoln National 773 16,380 Linear Technology 568 15,262 Lockheed Martin 863 64,518 Loews 893 26,808 Lorillard 431 31,773 Lowe's Cos. 3,775 84,787 LSI 1,584 a 8,205 M & T Bank 219 12,772 Macerich 0 6 Macy's 1,075 14,953 Manpower 192 9,206 Marathon Oil 1,812 58,437 Marriott International, Cl. A 764 16,462 Marsh & McLennan Cos. 1,318 26,914 Marshall & Ilsley 712 4,300 Martin Marietta Materials 101 8,693 Marvell Technology Group 1,336 a 17,822 Masco 885 12,328 MasterCard, Cl. A 228 44,239 Mattel 918 16,138 Maxim Integrated Products 779 13,804 McAfee 391 a 17,431 McCormick & Co. 301 9,698 McDermott International 663 a 12,955 McDonald's 2,861 157,527 McGraw-Hill Cos. 806 25,268 McKesson 703 35,958 MDU Resources Group 429 8,636 MeadWestvaco 418 8,147 Medco Health Solutions 1,261 a 66,656 Medtronic 2,937 104,029 MEMC Electronic Materials 574 a 10,114 Merck & Co. 5,432 163,014 Metavante Technologies 240 a 7,392 MetLife 2,038 69,190 Metropcs Communications 645 a 7,643 Microchip Technology 466 12,549 Micron Technology 2,340 a 14,953 Microsoft 20,564 483,665 Millipore 160 a 11,136 Mirant 379 a 6,845 Mohawk Industries 180 a 9,284 Molson Coors Brewing, Cl. B 388 17,541 Monsanto 1,406 118,104 Moody's 559 13,271 Morgan Stanley 3,148 89,718 Mosaic 399 20,808 Motorola 5,843 41,836 Murphy Oil 464 27,005 Mylan 778 a 10,262 Myriad Genetics 266 a 7,294 Nabors Industries 727 a 12,374 Nasdaq OMX Group 423 a 8,938 National Oilwell Varco 1,071 a 38,492 National Semiconductor 610 9,187 NetApp 846 a 19,001 New York Community Bancorp 837 9,157 Newell Rubbermaid 798 10,270 Newfield Exploration 338 a 13,294 Newmont Mining 1,229 50,819 News, Cl. A 4,660 48,138 News, Cl. B 1,124 13,510 NII Holdings 483 a 11,119 NIKE, Cl. B 946 53,581 NiSource 808 10,415 Noble 670 22,686 Noble Energy 443 27,076 Nordstrom 412 10,893 Norfolk Southern 941 40,698 Northeast Utilities 505 11,620 Northern Trust 574 34,331 Northrop Grumman 798 35,575 NRG Energy 605 a 16,462 NSTAR 263 8,442 Nuance Communications 530 a 6,996 Nucor 806 35,843 NVIDIA 1,375 a 17,779 NYSE Euronext 729 19,647 O'Reilly Automotive 346 a 14,068 Occidental Petroleum 2,082 148,530 Old Republic International 682 7,052 Omnicare 291 6,946 Omnicom Group 797 27,098 ONEOK 245 8,110 Oracle 10,373 229,554 Owens-Illinois 428 a 14,526 Paccar 884 30,631 Pactiv 393 a 9,896 Pall 290 8,723 Parker Hannifin 412 18,243 PartnerRe 144 9,877 Patterson Cos. 217 a 5,503 Patterson-UTI Energy 366 5,054 Paychex 833 22,075 Peabody Energy 683 22,614 Pentair 248 6,775 People's United Financial 890 14,463 Pepco Holdings 529 7,607 Pepsi Bottling Group 379 12,867 PepsiAmericas 158 4,231 PepsiCo 3,999 226,943 Perrigo 188 5,102 PetroHawk Energy 702 a 17,045 PetSmart 340 7,606 Pfizer 17,333 276,115 PG & E 939 37,907 Pharmaceutical Product Development 326 6,771 Philip Morris International 5,150 239,990 Pinnacle West Capital 248 7,926 Pioneer Natural Resources 282 8,051 Pitney Bowes 527 10,883 Plains Exploration & Production 294 a 8,423 Plum Creek Timber 425 13,294 PNC Financial Services Group 1,138 41,719 Polo Ralph Lauren 156 9,836 PPG Industries 421 23,155 PPL 961 32,472 Praxair 788 61,606 Precision Castparts 359 28,652 Priceline.com 100 a 12,962 Pride International 444 a 11,131 Principal Financial Group 796 18,865 Procter & Gamble 7,532 418,101 Progress Energy 708 27,924 Progressive 1,648 a 25,676 ProLogis 1,182 10,390 Prudential Financial 1,171 51,840 Public Service Enterprise Group 1,299 42,153 Public Storage 326 23,658 Pulte Homes 522 5,935 QUALCOMM 4,239 195,884 Quanta Services 502 a 11,702 Quest Diagnostics 415 22,667 Questar 444 14,683 Qwest Communications International 3,939 15,205 R.R. Donnelley & Sons 602 8,368 Ralcorp Holdings 139 a 8,828 Range Resources 400 18,564 Rayonier 218 8,500 Raytheon 1,027 48,218 Red Hat 541 a 12,351 Regency Centers 206 6,608 Regions Financial 3,161 13,972 RenaissanceRe Holdings 159 7,990 Republic Services 969 25,775 Reynolds American 448 19,492 Robert Half International 354 8,776 Rockwell Automation 362 14,990 Rockwell Collins 405 17,091 Roper Industries 230 10,999 Ross Stores 332 14,638 Rowan 271 5,780 Royal Caribbean Cruises 330 4,792 Safeway 1,099 20,804 SAIC 500 a 9,045 Salesforce.com 281 a 12,179 SanDisk 558 a 9,944 Sara Lee 1,693 18,014 SBA Communications, Cl. A 289 a 7,540 SCANA 286 10,110 Schering-Plough 4,265 113,065 Schlumberger 3,073 164,406 Scripps Networks Interactive, Cl. A 276 8,909 Seagate Technology 1,257 15,134 Sealed Air 427 7,853 Sears Holdings 159 a 10,548 SEI Investments 337 6,369 Sempra Energy 593 31,091 Sherwin-Williams 255 14,726 Sigma-Aldrich 313 15,885 Simon Property Group 713 39,728 SLM 1,335 a 11,868 Smith International 561 14,098 Southern 1,997 62,706 Southwest Airlines 599 4,702 Southwestern Energy 882 a 36,541 Spectra Energy 1,651 30,312 Sprint Nextel 7,138 a 28,552 SPX 133 7,025 St. Jude Medical 884 a 33,336 Stanley Works 191 7,669 Staples 1,831 38,488 Starbucks 1,884 a 33,347 Starwood Hotels & Resorts Worldwide 467 11,026 State Street 1,276 64,183 Stericycle 207 a 10,598 Stryker 763 29,665 Sun Microsystems 1,908 a 17,496 Sunoco 284 7,012 SunPower, Cl. A 123 a 3,961 SunPower, Cl. B 153 a 4,177 SunTrust Banks 1,192 23,244 SUPERVALU 516 7,652 Symantec 2,107 a 31,458 Synopsys 403 a 8,052 SYSCO 1,512 35,925 T. Rowe Price Group 689 32,183 Target 1,837 80,130 TD Ameritrade Holding 837 a 15,518 Telephone & Data Systems 162 4,170 Teradata 450 a 11,057 Texas Instruments 3,278 78,836 Textron 748 10,053 TFS Financial 198 2,198 Thermo Fisher Scientific 1,079 a 48,857 Tiffany & Co. 303 9,038 Tim Hortons 465 12,597 Time Warner 3,072 81,900 Time Warner Cable 904 29,886 TJX Cos. 1,068 38,694 Toll Brothers 421 a 8,235 Torchmark 209 8,164 Total System Services 520 7,634 Transocean 821 a 65,425 Travelers Cos. 1,502 64,691 Tyco Electronics 1,174 25,206 Tyco International 1,215 36,717 Tyson Foods, Cl. A 784 8,961 U.S. Bancorp 4,874 99,478 Ultra Petroleum 388 a 17,119 Union Pacific 1,292 74,316 United Parcel Service, Cl. B 1,784 95,854 United States Steel 357 14,191 United Technologies 2,303 125,444 UnitedHealth Group 3,122 87,603 Unum Group 848 15,917 Urban Outfitters 362 a 8,702 URS 240 a 12,144 Valero Energy 1,427 25,686 Varian Medical Systems 318 a 11,216 Ventas 399 14,085 VeriSign 489 a 9,995 Verizon Communications 7,299 234,079 Vertex Pharmaceuticals 412 a 14,836 VF 225 14,555 Viacom, Cl. B 1,408 a 32,609 Virgin Media 681 7,116 Visa, Cl. A 1,153 75,475 VMware, Cl. A 115 a 3,706 Vornado Realty Trust 405 20,663 Vulcan Materials 344 16,333 W.R. Berkley 357 8,293 W.W. Grainger 163 14,655 Wal-Mart Stores 6,048 301,674 Walgreen 2,534 78,681 Walt Disney 4,531 113,819 Warner Chilcott, Cl. A 230 a 3,473 Washington Post, Cl. B 16 7,224 Waste Management 1,198 33,676 Waters 252 a 12,663 Watson Pharmaceuticals 276 a 9,585 Weatherford International 1,791 a 33,599 WellPoint 1,280 a 67,379 Wells Fargo & Co. 11,242 274,979 Western Digital 615 a 18,604 Western Union 1,822 31,849 Weyerhaeuser 541 18,957 Whirlpool 182 10,390 White Mountains Insurance Group 24 6,192 Whole Foods Market 343 a 8,297 Williams Cos. 1,485 24,785 Willis Group Holdings 426 10,616 Windstream 1,088 9,542 Wisconsin Energy 300 12,891 Wyeth 3,421 159,248 Wynn Resorts 226 a 11,564 Xcel Energy 1,151 22,951 Xerox 2,215 18,141 Xilinx 702 15,226 XTO Energy 1,413 56,845 Yahoo! 3,384 a 48,459 Yum! Brands 1,180 41,843 Zimmer Holdings 576 a 26,842 Total Common Stocks (cost $59,554,360) Preferred Stocks.1% Germany Fresenius 208 11,731 Henkel & Co. 475 17,375 Porsche Automobil Holding 232 15,045 RWE 164 11,574 Volkswagen 286 22,297 Total Preferred Stocks (cost $65,760) Principal Short-Term Investments23.3% Amount ($) Value ($) U.S. Government Agencies13.0% Federal Home Loan Mortgage Corp., Discount Notes, 0.18%, 8/17/09 2,000,000 c 1,999,840 Federal Home Loan Mortgage Corp., Discount Notes, 0.18%, 8/24/09 3,740,000 c 3,739,570 Federal Home Loan Mortgage Corp., Discount Notes, 0.19%, 9/21/09 2,000,000 c 1,999,462 Federal Home Loan Mortgage Corp., Discount Notes, Ser. RB, 0.22%, 10/13/09 2,000,000 c 1,999,428 U.S. Treasury Bills10.3% 0.13%, 9/3/09 1,500,000 1,499,838 0.16%, 9/10/09 3,980,000 d 3,979,475 0.17%, 8/20/09 2,260,000 2,259,878 Total Short-Term Investments (cost $17,476,885) Other Investment14.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,674,000) 10,674,000 e Total Investments (cost $87,771,005) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% PC - Participation Certificate PPS - Price Protected Shares RSP - Risparmio Shares a Non-income producing security. b Purchased on a delayed delivery basis. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d All or partially held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. f The value of this security has been determined in good faith under the direction of the Board of Directors. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $87,771,005. Net unrealized depreciation on investments was $12,894,600 of which $2,742,084 related to appreciated investment securities and $15,636,684 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long 10 Year Long Gilt 84 16,351,862 September 2009 249,655 Amsterdam Exchanges Index 7 560,524 August 2009 46,543 Australian 10 Year Bond 146 12,533,815 September 2009 19,071 CAC 40 10 Euro 107 5,191,929 August 2009 488,513 Euro-Bund 10 Year 57 9,862,307 September 2009 92,374 FTSE 100 Index 63 4,779,390 September 2009 300,392 IBEX 35 Index 16 2,456,347 August 2009 198,425 SPI 200 Index 3 262,312 September 2009 14,812 FTSE/MIB Index 10 1,460,643 September 2009 123,562 S & P/Toronto Stock Exchange 60 Index 24 2,897,937 September 2009 40,160 U.S. Treasury 10 Year Notes 47 5,512,219 September 2009 21,840 Financial Futures Short Canadian 10 Year Bond 8 (891,314) September 2009 (6,482) Dax Index 10 (1,893,413) September 2009 (178,020) Hang Seng Index 7 (919,613) August 2009 (313) Japanese 10 Year Mini Bond 4 (580,115) September 2009 1,546 Japanese 10 Year Bond 19 (27,567,414) September 2009 (435,011) S & P 500 Emini 26 (1,279,720) September 2009 (33,166) Topix Index 85 (8,531,698) September 2009 (291,152) Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost ($) Value ($) at 7/31/2009 ($) Purchases: Australian Dollar, expiring 9/16/2009 7,885,974 6,323,999 6,571,515 247,516 Canadian Dollar, expiring 9/16/2009 186,600 168,852 173,251 4,399 Canadian Dollar, expiring 9/16/2009 311,000 282,109 288,752 6,643 Canadian Dollar, expiring 9/16/2009 497,600 452,483 462,004 9,521 New Nealand Dollar, expiring 9/16/2009 393,000 256,393 259,437 3,044 New Nealand Dollar, expiring 9/16/2009 498,428 326,343 329,035 2,692 New Nealand Dollar, expiring 9/16/2009 1,048,000 686,754 691,833 5,079 New Nealand Dollar, expiring 9/16/2009 655,000 429,418 432,396 2,978 Swiss Franc, expiring 9/16/2009 7,669,248 7,086,556 7,179,781 93,225 Swiss Franc, expiring 9/16/2009 1,222,000 1,128,790 1,144,009 15,219 Swiss Franc, expiring 9/16/2009 305,200 286,265 285,721 (544) Swedish Krona, expiring 9/16/2009 3,386,186 442,326 469,368 27,042 Norwegian Krone, expiring 9/16/2009 18,768,550 2,941,733 3,058,161 116,428 British Pound, expiring 9/16/2009 794,532 1,301,880 1,327,089 25,209 British Pound, expiring 9/16/2009 192,510 316,286 321,545 5,259 Japanese Yen, expiring 9/16/2009 243,778,873 2,489,394 2,577,448 88,054 Japanese Yen, expiring 9/16/2009 157,154,000 1,653,299 1,661,572 8,273 Japanese Yen, expiring 9/16/2009 110,583,200 1,167,396 1,169,184 1,788 Japanese Yen, expiring 9/16/2009 20,605,200 220,124 217,857 (2,267) Sales: Proceeds ($) Canadian Dollar, expiring 9/16/2009 5,484,210 4,940,685 5,091,890 (151,205) Euro, expiring 9/16/2009 1,844,327 2,555,610 2,628,894 (73,284) Euro, expiring 9/16/2009 5,234,795 7,367,084 7,461,650 (94,566) Euro, expiring 9/16/2009 710,898 994,702 1,013,310 (18,608) Euro, expiring 9/16/2009 1,226,000 1,724,451 1,747,534 (23,083) Euro, expiring 9/16/2009 594,596 832,987 847,534 (14,547) Euro, expiring 9/16/2009 463,404 648,968 660,534 (11,566) Euro, expiring 9/16/2009 837,600 1,167,372 1,193,910 (26,538) Euro, expiring 9/16/2009 575,800 818,316 820,742 (2,426) Euro, expiring 9/16/2009 951,000 1,354,414 1,355,550 (1,136) Swiss Franc, expiring 9/16/2009 132,800 122,828 124,324 (1,496) Swedish Krona, expiring 9/16/2009 2,272,000 296,625 314,928 (18,303) Swedish Krona, expiring 9/16/2009 1,363,200 177,085 188,957 (11,872) Swedish Krona, expiring 9/16/2009 3,635,200 475,500 503,885 (28,385) British Pound, expiring 9/16/2009 18,000 29,382 30,065 (683) British Pound, expiring 9/16/2009 480,000 783,530 801,733 (18,203) Japanese Yen, expiring 9/16/2009 11,727,800 119,530 123,997 (4,467) Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 23,768,863 - - Equity Securities - Foreign 22,954,179 1,872 - U.S. Treasury Securities - 7,739,191 - U.S. Government 9,738,300 Agencies/Mortgage-Backed Mutual Funds 10,674,000 Other Financial Instruments+ 1,596,893 662,369 Liabilities ($) Other Financial Instruments+ (944,144) (503,179)  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments in debt securities excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward currency exchange contracts are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Directors, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Directors. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
